The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2014

                                     No. 04-14-00050-CR

                                 Taylor Rae ROSENBUSCH,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR11075
                           Honorable Dick Alcala, Judge Presiding


                                        ORDER

        The reporter’s record was due to be filed on February 18, 2014. See TEX. R. APP. P.
35.2(b). On the due date, court reporter Bob L. Hogan filed a notice of late record and requested
a sixty-day extension of time to file the reporter’s record.
       On February 19, 2014, we abated this appeal and suspended the appellate deadlines. The
request for extension of time is MOOT.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court